Name: Commission Regulation (EC) No 1683/98 of 29 July 1998 on the sale at prices fixed in advance of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: marketing;  animal product;  trade policy;  prices
 Date Published: nan

 Avis juridique important|31998R1683Commission Regulation (EC) No 1683/98 of 29 July 1998 on the sale at prices fixed in advance of beef held by certain intervention agencies Official Journal L 212 , 30/07/1998 P. 0041 - 0046COMMISSION REGULATION (EC) No 1683/98 of 29 July 1998 on the sale at prices fixed in advance of beef held by certain intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof,Whereas the application of intervention measures in respect of beef has created stocks in several Member States; whereas, in order to prevent an excessive prolongation of storage, part of these stocks should be sold;Whereas subject to certain special exceptions which are necessary, the sale should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (3), as last amended by Regulation (EC) No 2417/95 (4), and in particular Titles I and III thereof;Whereas, to ensure economic management of stocks, the intervention agencies should give priority to selling the meat which has been stored the longest;Whereas provision should be made for derogations from Article 2(2) of Regulation (EEC) No 2173/79, in view of the administrative difficulties which application of this point creates in the Member States concerned;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. The sale shall take place, of products bought into intervention under Article 6 of Regulation (EEC) No 805/68 amounting to:- approximately 200 tonnes of bone-in hindquarters held by the Belgian intervention agency,- approximately 200 tonnes of bone-in hindquarters held by the Danish intervention agency,- approximately 200 tonnes of bone-in hindquarters held by the German intervention agency,- approximately 200 tonnes of bone-in hindquarters held by the Spanish intervention agency,- approximately 200 tonnes of bone-in hindquarters held by the French intervention agency,- approximately 400 tonnes of bone-in hindquarters held by the Italian intervention agency,- approximately 200 tonnes of bone-in hindquarters held by the Irish intervention agency,- approximately 200 tonnes of bone-in hindquarters held by the Dutch intervention agency,- approximately 200 tonnes of bone-in hindquarters held by the Austrian intervention agency,- approximately 400 tonnes of boneless beef held by the French intervention agency,- approximately 2 100 tonnes of boneless beef held by the Irish intervention agency,- approximately 2 100 tonnes of boneless beef held by the United Kingdom intervention agency,- approximately 1 tonne of boneless beef held by the Danish intervention agency.Detailed information concerning quantities and their selling prices is given at Annex I.2. Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79, in particular Titles I and III thereof.Article 2 1. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regulation.2. For each product mentioned in Annex I the intervention agencies concerned shall sell first the meat which has been stored the longest.3. Notwithstanding Article 2(2) of Regulation (EEC) No 2173/79, purchase applications shall not indicate in which cold store or stores the products are held.Article 3 The security provided for in Article 15(1) of Regulation (EEC) No 2173/79 shall be ECU 120 per tonne.Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 356, 31. 12. 1997, p. 13.(3) OJ L 251, 5. 10. 1979, p. 12.(4) OJ L 248, 14. 10. 1995, p. 39.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I -ANEXO I - LIITE I - BILAGA I >TABLE>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - Ã Ã ©Ã ¥Ã µÃ ¨Ã ½Ã ­Ã ³Ã ¥Ã ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±Ã ¥Ã ¬Ã ¢Ã Ã ³Ã ¥Ã ¹Ã ² - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §Ã £o - Interventioelinten osoitteet - Interventionsorganens adresser BELGIQUE/BELGIÃ Bureau d'intervention et de restitution belgeRue de TrÃ ¨ves 82B-1040 BruxellesBelgisch Interventie- en RestitutiebureauTrierstraat 82B-1040 BrusselTÃ ©lÃ ©phone/Tel.: (32-2) 287 24 11; tÃ ©lex/telex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur/telefax: (32-2) 230 25 33/280 03 07BUNDESREPUBLIK DEUTSCHLANDBundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE)Postfach 180203, D-60083 Frankfurt am MainAdickesallee 40D-60322 Frankfurt am MainTel.: (49) 69 1564-704/772; Telex: 411727; Telefax: (49) 69 15 64-790/791DANMARKMinisteriet for FÃ ¸devarer, Landbrug og FiskeriEU-direktoratetKampmannsgade 3DK-1780 KÃ ¸benhavn VTlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23ESPAÃ AFEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria)Beneficencia, 8E-28005 MadridTelÃ ©fono: (34) 913 47 65 00, 913 47 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34) 915 21 98 32, 915 22 43 87FRANCEOFIVAL80, avenue des Terroirs-de-FranceF-75607 Paris Cedex 12TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33ITALIAAIMA (Azienda di Stato per gli interventi nel mercato agricolo)Via Palestro 81I-00185 RomaTel. 49 49 91; telex 61 30 03; telefax: 445 39 40/445 19 58IRELANDDepartment of Agriculture, Food and ForestryAgriculture HouseKildare StreetDublin 2IrelandTel. (01) 678 90 11, ext. 2278 and 3806;telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98NEDERLANDMinisterie van Landbouw, Natuurbeheer en Visserij, Voedselvoorzieningsen- en verkoopbureaup/a LASER, ZuidoostSlachthuisstraat 71Postbus 9656040 AZ RoermondTel.: (31-475) 35 54 44; telex: 56396 VIBNL; telefax: (31-475) 31 89 39.Ã STERREICHAMA-Agrarmarkt AustriaDresdner StraÃ e 70A-1201 WienTel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297UNITED KINGDOMIntervention Board Executive AgencyKings House33 Kings RoadReading RG1 3BUBerkshireUnited KingdomTel. (01-189) 58 36 26Fax (01-189) 56 67 50